COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Bob Bennett a/k/a Robert S. Bennett

Appellate case number:    01-14-00136-CV

Trial court case number: 759593

Trial court:              County Court at Law No. 2 of Harris County

        On February 12, 2014, relator, Bob Bennett a/k/a Robert S. Bennett, filed a petition for
writ of mandamus. It is ordered that the real party in interest respond to the petition for writ of
mandamus by Friday, February 14, 2014 at 12:00pm.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn Keyes
                   X Acting individually      Acting for the Court


Date: February 13, 3014